EXHIBIT 10(u)


STOCK INCENTIVE PLAN 2009 AWARD AGREEMENT
 
AGREEMENT made as of the 9th day of February 2009, between Plum Creek Timber
Company, Inc., a Delaware corporation (the "Company"), and the individual
identified on the Award Agreement Acceptance attached hereto (the "Acceptance"),
an employee of Plum Creek Timberlands, L.P., a subsidiary of the Company
("Employee"). In recognition of the important contributions that Employee makes
to the success of the Company, and in consideration of the mutual agreements and
other matters set forth herein and in the Plum Creek Timber Company, Inc.
Amended and Restated Stock Incentive Plan, as the same may be amended from time
to time (as amended, the "Plan"), which Plan is incorporated herein by reference
as a part of this Agreement, the Company hereby grants to Employee under the
Plan the following long-term incentive awards on the terms and conditions set
forth below.


A.    Definitions. Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to such terms in the Plan. The
following definitions will apply for purposes of this Agreement:
1.
"Acceleration Event" means any one of the events described in Section 9 of the
Plan (Acceleration of Awards) resulting in Employee’s termination of Service to
the Company.

2.
"Award" means any one of the long-term incentive awards granted hereby and under
the Plan consisting of a Stock Option, Restricted Stock Units and Value
Management Award Units.

3.
"Cashless Exercise" means the method of exercising the Stock Option described in
Section B.3 hereof.

4.
"Code" means the Internal Revenue Code of 1986, as amended.

5.
"Committee" means the Compensation Committee of the Board of Directors of the
Company.

6.
"Expiration Date" means February 9, 2019.

7.
"Grant Date" means the date of this Agreement.

8.
"Peer Group" means the Company’s peer group set forth in Section D.3. hereof.

9.
"Performance Goals" means the performance goals set forth in Section D.4 hereof.

10.
"Performance Period" means the three-year period beginning on January 1, 2009
and ending on December 31, 2011.

11.
"Restricted Period" means the four-year period beginning on the Grant Date and
ending on February 3, 2013.

12.
"Securities Act" means the Securities Act of 1933, as amended.

13.
"Stock" means common stock, par value $.01 per share, of the Company.

14.
"Total Shareholder Return" means a computation consisting of the price
appreciation or depreciation of the Stock, plus dividends paid, as calculated by
the Committee in its reasonable discretion.

15.
"Vested" means with respect to the Stock Option, that portion of the Stock
Option that is exercisable by Employee in accordance with the vesting schedule
in Section B.3 hereof and, with respect to Restricted Stock Units, that portion
of the Restricted Stock Units as to which Employee has acquired a
non-forfeitable right in accordance with the vesting schedule in Section C.2.

16.
"Vesting Dates" means the dates set forth in the vesting schedules in Section
B.3 and C.2 of this Agreement.



B.    Stock Option Award.


1.    Grant of Stock Option. The Company hereby grants to Employee a Stock
Option to purchase all or any part of an aggregate of the number of shares of
Stock set forth in the Acceptance, on the terms and conditions set forth herein
and in the Plan, and subject to such other restrictions, if any, as may be
imposed by law. The Stock Option shall not be treated as an incentive stock
option within the meaning of section 422(b) of the Code.


2.    Purchase Price. The purchase price of any Stock purchased pursuant to the
exercise of the Stock Option shall be the price per share set forth in the
Acceptance, which was the closing price of a share of Stock on the date hereof.


3.    Vesting and Exercise of Stock Option. Subject to the earlier expiration of
the Stock Option as herein provided, the Stock Option may be exercised by
written notice to the Company at its principal executive office addressed to the
attention of “Stock Option Plan Administrator.” Except as otherwise provided
below, the





--------------------------------------------------------------------------------




Stock Option shall not be exercisable for more than a percentage of the
aggregate number of shares of Stock offered by the Stock Option determined by
the number of full years from the Grant Date to the date of such exercise, in
accordance with the following vesting schedule:
        
Number of Full Years (Date)        Percentage of Vested Stock Options


Less than 1 year                     0%
1 year     (February 9, 2010)                25%
2 years     (February 9, 2011)                50%
3 years     (February 9, 2012)                75%
4 years    (February 9, 2013)                100%


The portion of the Stock Option that is Vested may be exercised only while
Employee remains an employee of the Company and for a period beginning on the
date that Employee’s employment with the Company terminates and ending on the
date that is 30 days following such termination, subject to the following
exceptions:


(a) If Employee's employment with the Company terminates by reason of the
occurrence of an Acceleration Event, then any portion of the Stock Option not
previously Vested shall become fully Vested, and the entire unexercised portion
of the Stock Option may then be exercised by Employee (or Employee's estate or
the person who acquires the Stock Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee) at any time during
the period beginning on the date of such termination and ending on the earlier
of the date that is three years after such termination or the Expiration Date.
        
(b) If Employee's employment with the Company terminates by reason of normal
retirement at or after age 65 or early retirement with the consent of the
Committee, then the portion of the Stock Option that is Vested on the date of
such retirement may be exercised by Employee at any time during the period
beginning on the date of such retirement and ending on the Expiration Date. If
Employee dies after the date of such retirement, then the portion of the Stock
Option that is Vested on the date of such retirement may be exercised by
Employee's estate (or the person who acquires the Stock Option by will or the
laws of descent and distribution or otherwise by reason of the death of the
Employee) during the period beginning on the date of Employee’s death and ending
on the earlier of the date that is three years after Employee's death or the
Expiration Date.


(c) If Employee's employment with the Company terminates for any reason other
than those set forth in subparagraphs (a) and (b) above, and if Employee dies
during the 30-day period following Employee’s termination of employment with the
Company, then the portion of the Stock Option that is Vested at the time of such
termination may be exercised by Employee's estate (or the person who acquires
the Stock Option by will or the laws of descent and distribution or otherwise by
reason of the death of the Employee) at any time during the period beginning on
the date of Employee’s death and ending on the earlier of the date that is six
months after Employee's death or the Expiration Date.


If the Company imposes any stock trading blackout period that occurs during any
of the foregoing time periods for exercising a Stock Option, and Employee (or
the person who acquires the Stock Option by will or the laws of descent and
distribution or otherwise by reason of the death of the Employee) is therefore
prohibited from trading in the Stock, then the running of such time periods
shall cease until the first date on which any such blackout is lifted by the
Company as it relates to Employee (or the person who acquires the Stock Option
by will or the laws of descent and distribution or otherwise by reason of the
death of the Employee).


Notwithstanding any other provision of this Agreement, no portion of the Stock
Option shall be exercisable after the Expiration Date. The purchase price of
shares as to which the Stock Option is exercised shall be paid in full at the
time of exercise (i) in cash (including check, bank draft or money order payable
to the order of the Company), (ii) by delivering to the Company shares of Stock
having a fair market value equal to the purchase price or (iii) by a combination
of cash or Stock. Payment may also be made by delivery (including by facsimile
transmission) to the Company of a properly executed and irrevocable notice of
exercise form, coupled with irrevocable instructions to a broker-dealer to (A)
simultaneously sell a sufficient number of shares of Stock as to





--------------------------------------------------------------------------------




which the Stock Option is exercised and (B) deliver directly to the Company that
portion of the sales proceeds representing the exercise price and applicable
minimum withholding taxes (a "Cashless Exercise"), or by such other similar
process approved by the Committee.


No fraction of a share of Stock shall be issued by the Company upon exercise of
a Stock Option or accepted by the Company in payment of the purchase price
thereof; rather, Employee shall provide cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Stock.


The Stock Option is not transferable otherwise than by will or the laws of
descent and distribution, or pursuant to a "qualified domestic relations order"
as defined by the Code, and may be exercised during Employee's lifetime only by
Employee, Employee's guardian or legal representative or a transferee under a
qualified domestic relations order. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Stock Option or of such rights
contrary to the provisions hereof or the Plan, or upon the levy of any
attachment or similar process upon the Stock Option or such rights, the Stock
Option and such rights shall immediately become null and void.


    
4.     Withholding of Tax Upon Exercise. Except when using the Cashless Exercise
procedure described above, Employee shall deliver to the Company at the time of
such exercise or disposition such amount of money or shares of Stock as the
Company may require to meet its withholding obligation under applicable tax laws
or regulations and, if Employee fails to do so, the Company is hereby authorized
to withhold from any cash or Stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income. Upon exercise of all or a portion of the Stock Option, the
Company is further authorized in its sole discretion to satisfy any such
withholding requirement out of any cash or shares of Stock to be distributed to
Employee upon such exercise.


C.    Restricted Stock Unit Award.


1.    Grant of Restricted Stock Units. The Company hereby grants to Employee
that number of Restricted Stock Units as is set forth in the Acceptance, on the
terms and conditions set forth herein and in the Plan, and subject to such other
restrictions, if any, as may be imposed by law.


2.    Vesting and Payment of Restricted Stock Units. The Restricted Stock Units
shall be Vested in 25% increments each year of the Restricted Period on February
3rd (each such date, a "Vesting Date"), conditioned upon Employee's continued
employment with the Company as of each Vesting Date during the Restricted
Period, all according to the following schedule:


Date            Percentage of Vested Units


Prior to February 3, 2010            0%
February 3, 2010                25%
February 3, 2011                50%
February 3, 2012                75%
February 3, 2013                100%


Within a reasonable period of time following the end of each Vesting Date the
Company shall pay and transfer to Employee a number of shares of Stock equal to
the aggregate number of Restricted Stock Units that Vested on such Vesting Date.
In the event that Employee's employment with the Company terminates prior to the
end of the Restricted Period for any reason other than the occurrence of an
Acceleration Event, any portion of Restricted Stock Units that has not then
become Vested shall be forfeited automatically. Notwithstanding the foregoing
and consistent with Section 9 of the Plan, upon the occurrence of an
Acceleration Event, any Restricted Stock Units that were not Vested prior to the
occurrence of such Acceleration Event shall immediately become Vested, and the
Company, within a reasonable period of time after such Acceleration Event, shall
pay and transfer to Employee a number of shares of Stock equal to the number of
such Restricted Stock Units with respect to which vesting is accelerated
hereunder.





--------------------------------------------------------------------------------






3.    Cash Upon Payment of Dividends. If on any date the Company shall pay any
dividend on the Stock, then the Company shall pay to Employee a cash amount
equal to the product of the number of Restricted Stock Units granted hereunder
multiplied by the per share amount of any such dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board of Directors of the Company).


4.     Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee Stock pursuant to Section C.2 or cash
pursuant to Section C.3 shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements as
determined by the Company, and in connection therewith the Company is hereby
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.
    
D.    Value Management Award.


1.Grant of Value Management Award. The Company hereby grants to Employee the
number of Value Management Award Units as is set forth in the Acceptance, on the
terms and conditions set forth herein and in the Plan, and subject to such other
restrictions, if any, as may be imposed by law.


2.Face Value. Each Value Management Award Unit shall have a face value of $100.


3.Peer Group. For purposes of this Agreement, the Company’s peer group (the
“Peer Group”) shall be comprised of three components: (a) the industry peer
group companies set forth in Exhibit A to this Agreement; (b) companies in the
S&P 500 Index; and (c) companies in the Morgan Stanley REIT Index; provided,
that each of the foregoing Peer Group components shall be subject to equitable
adjustment by the Committee in its sole discretion to the extent that one or
more companies in any component grouping shall cease to maintain separate legal
existence by reason of merger or legal dissolution or otherwise, or shall no
longer be part of the applicable index. For purposes of determining values
earned for Value Management Award Units granted hereby, the components of the
Peer Group will be given the following weightings: industry group 25%; S&P group
50%; and REIT Index group 25%.


4.Performance Goals. The performance goals for the Value Management Award Units
granted hereby (the “Performance Goals”) shall constitute a measure of Total
Shareholder Return over the Performance Period, relative to that of the Peer
Group, as set forth below:
Relative Performance                Value Management Award Earned


At or above the 75th percentile            200% of face value


Between the 50th and 75th percentiles         Sliding scale between 0% and 200%


Below the 50th percentile            0% of face value


Following completion of the Performance Period, the Committee will calculate the
Total Shareholder Return of the Company and that of each of the companies in
each component of the Peer Group, and will rank the Company’s performance by
percentile for each component of the Peer Group. Upon a determination by the
Committee of the Company’s relative performance for each group as weighted
pursuant to Paragraph D.3., an amount with respect to each component will be
paid in accordance with Paragraph D.5 to Employee equal to (a) the aggregate
face amount of the Value Management Award multiplied by (b) the percentage
amount corresponding to the identified percentile ranking as set forth above.


5.    Time and Form of Payment. All payments with respect to the Value
Management Award shall be made within a reasonable time following the end of the
Performance Period, but in no event later than two and one-





--------------------------------------------------------------------------------




half months following the end of the Performance Period. If at the end of the
Performance Period Employee is in full compliance with the minimum requirements
for stock ownership as set forth in the Company’s Stock Ownership Guidelines for
Executive Officers, as in effect on such date, amounts earned shall be paid 100%
in cash, less any required tax withholding, or a combination of cash and Stock,
as elected by Employee. If at the end of the Performance Period Employee is not
in full compliance with the minimum requirements for Stock ownership as set
forth in the Company’s Stock Ownership Guidelines for Executive Officers, as in
effect on such date, any amounts earned shall be paid in that number of shares
of Stock necessary to bring Employee into full compliance with such minimum
requirements up to 50% of the total amount paid, with the balance, less any
required tax withholding, paid either in cash or a combination of cash and Stock
as elected by Employee.


6.    Termination of Employment. Subject to Section 8 of the Plan, if Employee’s
employment terminates for any reason prior to the completion of the Performance
Period relating to the Value Management Award, no Value Management Award shall
be pay-able to Employee. If Employee’s employment terminates after completion of
the Performance Period relating to the Value Management Award, but prior to
payment thereof, the entire Value Management Award shall be pay-able to
Employee.


7.    Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee cash or Stock pursuant to Section D.5
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements as determined by the Company,
and in connection therewith the Company is hereby authorized to withhold from
any cash or Stock remuneration then or thereafter payable to Employee any tax
required to be withheld by reason of such resulting compensation income.


E.    Miscellaneous.


1.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, a parent or subsidiary corporation (as defined
in section 428 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation. Any question as to whether and when there has
been a termination of such employment, and the cause of any such termination,
shall be determined by the Committee in its sole discretion, and such
determination shall be final.


2.    Voting and Other Rights. Unless and until a certificate or certificates
representing shares of Stock shall have been issued by the Company to Employee
in connection with a full or partial exercise of the Stock Option, the payment
of Vested Restricted Stock Units or any payment of Value Management Award Units
made in Stock, Employee shall not be, or have any of the rights or privileges of
a shareholder of the Company with respect to, shares of Stock.


3.    Status of Stock. Notwithstanding any other provision of this Agreement, in
the absence of an effective registration statement under the Securities Act, or
an available exemption from registration under the Securities Act, for the
issuance of shares of Stock in connection with any Award granted hereby, such
issuance of shares of Stock will be delayed until registration of such shares of
Stock is effective or an exemption from registration under the Securities Act is
available. The Company intends to use its best efforts to ensure that no such
delay will occur. In the event exemption from registration under the Securities
Act is available, Employee (or, in the case of the Stock Option, the person
permitted to exercise the Stock Option in accordance with the terms of this
Agreement)), if requested by the Company to do so, will execute and deliver to
the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws. Employee
agrees that the shares of Stock that Employee may acquire in connection with any
Award will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable securities laws. Employee also agrees
that (a) the certificates representing such shares of Stock may bear such legend
or legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (b) the Company may refuse to register the transfer
of such shares of Stock on the stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (c) the Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of such shares of Stock.





--------------------------------------------------------------------------------






4.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.


5.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.







--------------------------------------------------------------------------------




Exhibit A




Abitibibowater
Deltic Timber
International Paper
Louisiana-Pacific
Mead-Westvaco
Potlatch
Rayonier
St. Joe
Timberwest Forest
Universal Forest Product
Weyerhaeuser





